Name: Commission Regulation (EEC) No 1355/82 of 1 June 1982 amending Regulation (EEC) No 1099/82 on the delivery of various consignments of skimmed-milk powder as food aid to India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/6 Official Journal of the European Communities 2. 6. 82 COMMISSION REGULATION (EEC) No 1355/82 of 1 June 1982 amending Regulation (EEC) No 1099/82 on the delivery of various consignments of skimmed-milk powder as food aid to India to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas no action has been taken , in accordance with Article 16 ( 1 ) of Regulation (EEC) No 303/77, in respect of the tendering procedure opened by Regula ­ tion (EEC) No 1099/82 because the additional notice stating the warehouses where the products were stored in intervention could not be published in the 'C' series of the Official Journal of the European Communities within the time limit set ; whereas the deliveries covered by the Regulation should still be made ; whereas it is consequently necessary to put back the time limit for the submission of tenders given at point 13 of the Annex to the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ^), and in particular Article 6 thereof, Whereas under the food-aid programmes adopted by the Council Regulation specified in the Annex to Regulation (EEC) No 1099/82 (4), India has requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas, therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (*), as last amended by Regulation (EEC) , No 3474/80 (6) ; whereas, in particular, the periods and the procedure HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 1099/82 the date of '24 May 1982' given at point 13 is replaced by ' 14 June 1982'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 140, 20 . 5 . 1982, p . 1 . (3 OJ No L 120, 1 . 5 . 1982, p . 1 . (4) OJ No L 129, 11 . 5 . 1982, p . 7. 0 OJ No L 43, 15 . 2 . 1977, p . 1 . (6) OJ No L 363, 31 . 12. 1980, p . 50 .